           Case 1:21-cv-06443-GHW Document 14 Filed 07/29/21 Page 1 of 1

                                                                          USDC SDNY
                                                                          DOCUMENT
                                                                          ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                          DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                          DATE FILED: 7/29/2021
----------------------------------------------------------------- X
                                                                  :
ANTSY LABS LLC, and ZURU INC.                                     :
                                                                  :
                                                  Plaintiffs, :             1:21-cv-6443-GHW
                                                                  :
                              -v -                                :              ORDER
                                                                  :
THE INDIVIDUALS, CORPORATIONS,                                    :
LIMITED LIABILITY COMPANIES,                                      :
PARTNERSHIPS, AND UNINCORPORATED :
ASSOCIATIONS IDENTIFIED ON SCHEDULE :
A TO THE COMPLAINT,                                               :
                                                                  :
                                               Defendants. :
                                                                  :
----------------------------------------------------------------- X
GREGORY H. WOODS, United States District Judge:

         The Court has reviewed the submissions by Plaintiffs in support of their requested

temporary restraining order. The Court will hold a conference regarding Plaintiffs’ application on

August 2, 2021 at 9:30 a.m. in Courtroom 12C, Daniel Patrick Moynihan United States Courthouse,

500 Pearl Street, New York, New York 10007.

         SO ORDERED.

Dated: July 29, 2021
       New York, New York                                         __________________________________
                                                                        ___
                                                                         _______
                                                                            _________
                                                                                  _____
                                                                                     ___________
                                                                                              ____
                                                                                                ____
                                                                                                __
                                                                         GREGORY
                                                                         GREGO  G RY
                                                                                GO    Y H. WOODS
                                                                        United States District Judg
                                                                                                 Judge
